ORDER

PER CURIAM.
Buckeye Retirement Co., L.L.C., Ltd. (“Plaintiff’) appeals the judgment finding that Bessie Rooks (“Defendant”) was not liable for payment of amounts owed to Plaintiff under a retail installment contract. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).